DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
1. “at least a part of the outer side of the body is formed spherically and is mounted pivotably in a bearing shell in such a manner that the exits having openings located in the bearing shell are arranged optionally in alignment, partially in alignment or not in alignment with one another” of claim 21 (Noted: in the embodiment that has a spherical body, the exits do not align with one another)
2. a tappet optionally, entirely or partially opens and closes the entry (for claims 22 and 23).  Noted: applicant’s tappet doesn’t partially open/close an entry. 
3. “a flow body which is located upstream with respect to the entries” of claim 24 (Noted: the entry is on the adjuster and all the embodiments shows that the entries are on the body.  The body can’t be upstream of the entries if the entries are on the body) 
4. “the flow body is configured as a rotation body which is movable transversely with respect to the flow direction of the incoming airflow and has a dome located upstream and a bearing section located downstream” of claim 26.  (Noted: the dome shaped body was shown in fig 5A-B, and the body doesn’t rotate in those figures.  Also there’s problem with claim 26 because claim 24 says adjuster has entries, which means entries are part of the adjuster.  But in the embodiment of dome-shaped structure, the body doesn’t have any entry/opening.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities: In claim 15 last line, examiner recommend changing “a field of view of the motor vehicle interior” to “a field of view from the motor vehicle interior”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the adjuster has a first disk which is adjacent to the entry, with first passage openings spaced apart radially from one another, and a second disk which is adjacent to said first disk, with spaced-apart second passage openings forming the exits”.  First, it’s not clear as to if the first passage openings are part of the first disk.  
It’s also not clear as to if the second passage openings are part of the second disk.  Secondly, it’s not clear as to if “the entry” is part of “at least one entry of claim 15” and if “the exits” refer back to “at least two spaced-apart exits” of claim 15.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the adjuster has a first disk, with first passage openings of the first disk forming the eat least one entry and spaced apart radially from one another, and a second disk which is adjacent to said first disk, with spaced-apart second passage openings of the second disk forming the at least two spaced-apart exits”.
Claim 16 recites “the first disk and/or the second disk are mounted rotatably about a common axis in such a manner that the entry of at least one of the first passage openings and/or of at least one of the second passage openings are arranged optionally in alignment, partially in alignment or not in alignment with one another.”  There is insufficient antecedent basis for “the entry of at least one of the first passage openings and/or of at least one of the second passage openings” in the claim.  
Also, the second part of that paragraph uses “and/or”, which means the limitation can be read “the entry of at least one of the first passage openings are arranged optionally in alignment, partially in alignment or not in alignment with one another” or “the entry of at least one of the second passage openings are arranged optionally in alignment, partially in alignment or not in alignment with one another”.  Then it’s not clear how openings that are located on the same body are capable of optionally in alignment, partially in alignment or not in alignment with one another.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the first disk and/or the second disk are mounted rotatably about a common axis in such a manner that at least one of the first passage openings are arranged optionally in alignment, partially in alignment or not in alignment with at least one of the second passage openings”.
Claim 17 recites “the axis of rotation”, but claim 16 recites “a common axis” for both the first disk and the second disk.  It’s not clear as to if they refer to the same axis.  Examiner recommend applicant to amend claim 17 limitation to (and for examining purpose, examiner interprets this limitation is) “the common axis”.
Claim 17 recites “a third disk is mounted about the axis of rotation with third passage openings”.  An opening is just a space.  Therefore it’s not clear as to how a disk can be mounted/attached with opening (spaces).  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a third disk having third passage openings is mounted about the common axis”
	Claim 20 recites “the first passage openings and the second passage openings in each case differ in shape”.  It’s not clear as to if the limitation means “each first passage opening has a different shape than the others of the first passage openings, and each second passage opening has a different shape than the others of the second passage openings”.  Or does the limitation mean “the first passage openings have different shape than the second passage openings”?
	Claim 21 recites “the adjuster has a body, on an outer side of which the entry and the at least two exits are spaced apart from one another and are fluidically connected to one another by way of an outlet duct located in the body”.  It’s unclear as to what structure is for “which”, and there is insufficient antecedent basis for “the entry” in the claim.  Also the two exits don’t seem to be fluidly connect to each other from applicant’s figure because air doesn’t flow from one exit to another exit.  Therefore, Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the adjuster has a body, wherein the at least one entry and the at least two exits are spaced apart and located on an outer side of the body, the at least one entry is fluidly connected to the at least two exits through an outlet duct in the body”.
Claim 21 recites “the exits having openings located in the bearing shell are arranged optionally in alignment, partially in alignment or not in alignment with one another.”    There is insufficient antecedent basis for “the exits” in the claim.  Also, the figure 2A doesn’t show that the exits (40) are optionally in alignment with one another.  Examiner recommend applicant to delete this part of claim.
Claim 22 recites “entries” and “an exit” and “at least one entry”.  It’s not clear as to if those refer back to “at least one entry” and “at least two spaced-apart exits” in claim 15.  Examiner recommend applicant to amend those limitation to (and for examining purpose, examiner interprets this limitation is) “the at least one entry” and “the at least two exits”.
Claim 22 recite “a closure which, optionally, entirely or partially opens and closes the entry.” And claim 23 recites “the closure is in the form of a tappet”.  However figures shows that the tappet either close or open (when moving away from the exit).  It’s not clear from the specification disclosure as to how the tappet is capable of partially opens an entry.  
Claim 24 recites “the adjuster has at least two radially spaced-apart entries and a flow body which is located upstream with respect to the entries and which is configured to, optionally, entirely, partially or not direct the incoming airflow to at least one of the entries.”  First it’s not clear as to if “at least two entries” includes “at least one entry” of claim 15.  Secondly, the entries are on the body and therefore the body can’t be upstream of the entries.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yueksel (DE102017115012.  A copy of this prior art was provided by applicant.  An equivalent copy of US publication 20190009650 is used in the following rejections).
Regarding claim 15, Yueksel teaches an air vent (entire system of fig 1) for introducing air into a motor vehicle interior, comprising:
an inlet opening (connection between 4 and 21, fig 1-2 and 5), through which an incoming airflow enters the air vent;
an outlet opening (connection between 5 and 21, fig 1-2 and 5), through which an airflow exits the air vent; and
an adjuster, which is operatively connected fluidically to the inlet opening and to the outlet opening, wherein
the adjuster (flow-directing elements 10+11, fig 5) has at least one entry (openings 15, fig 16), which is operatively connected fluidically to the inlet opening,
the adjuster has at least two spaced-apart exits (openings 15, fig 16), from each of which an open air jet exits into the outlet opening,
the adjuster “is configured to align the open air jets with a focal point” (This is intended function, the focal point isn’t positively recited), and
the adjuster “is configured to be located outside a field of view from the motor vehicle interior” (the adjust can be outside of the field of view from passengers in the passenger cabin/vehicle interior depends on where users are).
Regarding claim 16, Yueksel teaches the adjuster has a first disk (element 10 is in form of a disk), with first passage openings (15, fig 6) of the first disk forming the at least one entry and spaced apart radially from one another, and a second disk (element 11 is in form of a disk) which is adjacent to said first disk, with spaced-apart second passage openings (15, fig 6.  Noted: disk 11 is in the same configuration as disk 10) of the second disk forming the at least two spaced-apart exits (as explained above), and
the first disk and/or the second disk are mounted rotatably about a common axis (12, fig 5) in such a manner that at least one of the first passage openings are “arranged optionally in alignment, partially in alignment or not in alignment with at least one of the second passage openings” (as they rotate, the openings can be optionally aligned or not aligned).
Regarding claim 18, Yueksel teaches the first disk is operatively connected to an inlet duct (4, fig 1) which is located upstream and has the inlet opening, and the second disk is operatively connected downstream to an outlet duct (5, fig 1) having the outlet opening.

Claims 15 and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaal (US 20180056756).
Regarding claim 15, Schaal teaches an air vent for introducing air into a motor vehicle interior, comprising:
an inlet opening (3, fig 1), through which an incoming airflow enters the air vent;
an outlet opening (4, fig 1), through which an airflow exits the air vent; and
an adjuster (5+7, fig 1), which is operatively connected fluidically to the inlet opening and to the outlet opening, wherein
the adjuster has at least one entry (annotated figure 1), which is operatively connected fluidically to the inlet opening,
the adjuster has at least two spaced-apart exits (annotated fig 1), from each of which an open air jet exits into the outlet opening,
the adjuster is configured to align the open air jets with a focal point, and
the adjuster is configured to be located outside a field of view of the motor vehicle interior.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Two vertical planes immediately downstream of damper 7 are the entries)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    386
    801
    media_image1.png
    Greyscale

[AltContent: textbox (Two vertical planes immediately downstream of dampers 11 are the exits)]


[AltContent: textbox (Annotated figure 1)]


	Regarding claim 24, Schaal teaches the adjuster has at least two radially spaced-apart entries (shown in annotated fig 1) and a flow body (7) which is located upstream with respect to the entries and which is configured to, optionally, entirely, partially or not direct the incoming airflow to at least one of the entries (by pivoting damper 7).
Regarding claim 25, Schaal teaches the flow body has a base section (pivot point of 7, fig 1) downstream and an incident flow section (upstream surface of 7) upstream and is configured to be movable in a translatory and/or rotary manner (damper 7 pivots as shown in fig 1).
Regarding claim 26, Schaal teaches the flow body is configured as a rotation body (damper 7 pivots as shown in fig 1) which is movable transversely with respect to the flow direction of the incoming airflow and has a dome (curved upstream surface 7 is in form of a dome) located upstream and a bearing section (pivot point of 7) located downstream.
Regarding claim 27, Schaal teaches the flow body is at least partially surrounded by a duct (formed by dampers 11 and duct 2) having at least one movable wall (dampers 11 is movable).
Regarding claim 28, Schaal teaches a motor vehicle comprising at least one air vent according to claim 15 (abstract “An air vent for ventilating a passenger compartment of a motor vehicle”)

Allowable Subject Matter
Noted: applicant is encouraged to clarify the limitation about entries and exits and the body to clearly reflect what the figures show.  In some embodiment, the body has entry/opening and exits/openings, while in some embodiment, the body doesn’t not have entry/opening and exits/openings.  Some of the entry and exit are formed between body and duct.
Claims 17, 20-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Examiner, Art Unit 3762